DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 05/10/2021. 
Claims 1-20 are pending in this application, with claims 1,14 and 20 being independent. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is 191 words. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
Correction is required. See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not mentioned in the published disclosure description: 
Fig.2: 256
Fig.4: 400,450
Fig.5: 500,560
Fig.6: 600
Fig.7: 700
Fig.8: 800
Fig.9: 900, step:7 is not clear
Fig.10: 1000, step:7 is not clear
Fig.11: 1100, step:2 used twice
Fig.12: 1200, step:7 used twice
Fig.13: 1300
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1,8-11,14 and 17-20 are objected to because of the following informalities:
In claim 1, lines 7-8, “counting for number of UEs and sessions” is not tied to “adjusting ..”
In claim 8, line 1, “performing via” should read “performing adjustment via”
In claim 8, line 2, “a control plane signals to” should read “a control plane signals to” 
In claim 9, line 1, “performing via” should read “performing adjustment via”
In claim 10, line 1, “performing via” should read “performing adjustment via”
In claim 11, line 2, “a certain threshold” is not defined properly
In claim 14, lines 6-7, “counting for number of UEs and sessions” is not tied to “adjusting ..”
In claim 17, lines 1-2, “using an AMF request SMF” is not defined properly for “adjusting”
In claim 18, lines 1-2, “using an AMF request PCF” is not defined properly for “adjusting”
In claim 19, lines 1-2, “using an AMF request NWDAF” is not defined properly for “adjusting”
In claim 20, lines 9,11, “counting for number of UEs and sessions” is not tied to “adjusting ..”
In claim 20, line 4, “data to the” should read “data from the”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 14 recites the limitation "the transmitter" in line 11.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
     Claims 15-19 are rejected based upon claim dependency to claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4,6-9,11,13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2021/0211970 Al, KR20210088268A, hereinafter referred to as “Lee”) in view of Velev et al. (WO 2021/136599 A1, hereinafter referred to as “Velev”).
	

Regarding claims 1 and 14, Lee discloses a method and network node (Lee Fig.1A Para[0036] AMF or RAN (i.e. network node)) for communicating with user equipment (UEs) (Lee Fig.1A Para[0036] A UE) in a wireless communication system (Lee Fig.1A Para[0036] A wireless system), the network node comprising: a transmitter (Lee Fig.1B Para[0076] A Communication unit (i.e. transmitter)) configured to transmit data to the UEs (Lee Fig.6 Para[0199] A terminal transmits and receives data); and processor circuitry (Lee Fig.1B Para[0076] A Controller (i.e. processor circuit)) configured to: perform a network slice quota management (NSQ) function including adjusting a data rate limit of at least one of the UEs operating in the network slice (Lee Fig.6,7 Para[0200,0216] The NF (i.e. NSQ) lowers the data rate of PDU session(s) of a terminal) based on a predetermined limitation (Lee Fig.6,7 Para[0200,0243] The data rate lowering determination is based on total data rate of the slice exceeds the maximum data rate of the S-NSSAI (i.e. predetermined limitation)); and cause to control the transmitter to transmit data to the at least one of the UEs based on the adjusted data rate limit (Lee Fig.6,7 Para[0204,215] The new data rate is sent to the UPF and the base station to use for the downlink).
Lee does not explicitly disclose the NSQ function including: counting a number of the UEs operating in a network slice; and counting a number of protocol data unit (PDU) sessions operating in the network slice.
However, Velev from the same field of invention discloses the NSQ function including: counting a number of the UEs operating in a network slice; counting a number of protocol data unit (PDU) sessions operating in the network slice (Velev Fig.11 Para[0047,0195] The AMF or NWDAF (i.e. NSQ) collects (i.e. counts) number of UEs and number of PDU sessions).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee to have the feature of “the NSQ function including: counting a number of the UEs operating in a network slice; counting a number of protocol data unit (PDU) sessions operating in the network slice” as taught by Velev. The suggestion/motivation would have been to monitor and report the usage data for enforcement action (Velev Para[0006]).

Regarding claims 2 and 15, Lee in view of Velev discloses the method the network node as explained above for Claim 1. Lee further discloses wherein the adjusting is based on an aggregate maximum bit rate for the network slice (AMBR-S-NSSAI) (Lee Para[0187-188] The slice data rate (i.e. S-NSSAI) includes non-GBR and GBR flow rates), the AMBR-S-NSSAI being an aggregate of session-aggregate maximum bit rate (session-AMBR) values of all non-guaranteed bit rate sessions for the network slice (Lee Para[0187-188] The data rate (i.e. session-AMBR) of non-GBR flows) plus an aggregate of maximum flow bit rate (MFBR) of all guaranteed bit rate (GBR) sessions for the network slice (Lee Para[0187-188] The data rate (i.e. MFBR) of GBR flows).
Regarding claim 3, Lee in view of Velev discloses the method the network node as explained above for Claim 1. Lee further discloses wherein the predetermined limitation is an available maximum bit rate (AvMBR) for the network slice (Lee Para[0188-189] The total slice data rate is the total maximum bit rate (i.e. predetermined limitation) for a network slice).
Regarding claim 4, Lee in view of Velev discloses the method the network node as explained above for Claim 1. Lee further discloses wherein the adjusting includes reducing a data rate limit of the at least one of the UEs by a predetermined percentage (Lee Para[0184] The PDU session data rate is lowered using a percentage).
Regarding claims 6 and 16, Lee in view of Velev discloses the method the network node as explained above for Claim 1. Lee further discloses reject a new protocol data unit (PDU) request when the AMBR-S-NSSAI would exceed an available maximum bit rate for the network slice (Lee Para[0152,0157] A new PDU session request is rejected when the current data rate/usage rate exceeds the maximum data rate (i.e. available bit rate) of the slice).
Regarding claim 7, Lee in view of Velev discloses the method the network node as explained above for Claim 1. Lee further discloses wherein the adjusting is initiated by a Session Management Function (SMF) (Lee Fig.6 Para[0215] The SMF sends data rate update to the UPF and base station (i.e. RAN)) for existing PDU sessions associated with the network slice, and wherein the adjusting further includes informing a User Plane Function (UPF) (Lee Para[0215] The UPF) and a RAN (Radio Access Network) (Lee Para[0184] The data rate update is sent to the base station via AMF).
Regarding claim 8, Lee in view of Velev discloses the method the network node as explained above for Claim 1. Lee further discloses wherein the adjusting further includes performing via a PDU Session Modification procedure (Lee Fig.6 Ref:616 Para[0217] The PDU session modification command), wherein a control plane signals to the at least one of the UEs (Lee Par[0216] The PDU session modification command), following which a portion of uplink user plane data and at least a portion of downlink user plane data each adhere to the adjusted data rate limit (Lee Para[0215-216] The new data rate is received for the uplink and downlink transmission).
Regarding claim 9, Lee in view of Velev discloses the method the network node as explained above for Claim 1. Lee further discloses wherein the adjusting includes performing via a PDU Session Modification procedure (Lee Fig.6 Ref:616 Para[0217] The PDU session modification command), and wherein the at least one of the UEs is not informed of the adjusted data rate limit (Lee Para[0215-216] The new data rate is only sent to the base station (i.e. the UE is not informed)).
Regarding claim 11, Lee in view of Velev discloses the method the network node as explained above for Claim 1. Lee further discloses wherein the adjusting includes adjusting all non-guaranteed bit rate sessions for the network slice until a certain threshold has been reached (Lee Para[0190] When data rate reduction is required, the non-GBR QoS flow rate is adjusted first to a configured data rate (i.e. threshold) value), followed by adjusting all the guaranteed bit rate (GBR) sessions for the network slice (Lee Para[0190] The data rate for GBR flows is enforced).
Regarding claim 13, Lee in view of Velev discloses the method the network node as explained above for Claim 1. Lee further discloses issue a cause code when the predetermined limit is reached (Lee Para[016-164] The cause value is included in the reject message when the usage rate of the slice exceeds the maximum data rate (i.e. predetermined limit)).
Regarding claim 17, Lee in view of Velev discloses the method the network node as explained above for Claim 1. Lee further discloses wherein the adjusting includes using an Access and Mobility Management Function (AMF) Request (Lee Fig.5 Para[0176-177] The AMF sends request) to a Session Management Function (SMF) during an addition of a new subscriber to the network slice (Lee Para[0176-177] The SMF receives a request from the AMF during session creation).
Regarding claim 19, Lee in view of Velev discloses the method the network node as explained above for Claim 1. Velev further discloses wherein the adjusting includes using an Application Function (AF) Request to a Network Data Analytics Function (NWDAF) for use of predictive analytics (Velev Fig.3A Ref:1c Para[0041,0075] The AMF sends analytics subscription request to the NWDAF. The NWDAF reports analytics).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee to have the feature of “wherein the adjusting includes using an Application Function (AF) Request to a Network Data Analytics Function (NWDAF) for use of predictive analytics” as taught by Velev. The suggestion/motivation would have been to monitor and report the usage data for enforcement action (Velev Para[0006]).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Velev and further in view of Geijer Lundin (US 2013/0294246 Al, hereinafter referred to as “Lundin”).

Regarding claim 5, Lee in view of Velev discloses the method the network node as explained above for Claim 1. Lee in view of Velev does not explicitly disclose wherein the adjusting includes reducing in a proportional ratio across one or more subscription levels in a network slice.
However, Lundin from a similar field of invention discloses wherein the adjusting includes reducing in a proportional ratio across one or more subscription levels in a network slice (Lundin Para[0071-72] Each subscription type (i.e. level) has RBR value and using RBR during congestion to proportionally adjust the data rate of each relative to the nominal rate).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee and Velev to have the feature of “wherein the adjusting includes reducing in a proportional ratio across one or more subscription levels in a network slice” as taught by Lundin. The suggestion/motivation would have been to provide enhanced QoS bit rate differentiation (Lundin Para[0008]).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Velev and further in view of YOU et al. (US 2021/0368381 Al, hereinafter referred to as “You”).

Regarding claim 10, Lee in view of Velev discloses the method the network node as explained above for Claim 1. Lee in view of Velev does not explicitly disclose wherein the adjusting includes performing via a Service Data Adaptation Protocol (SDAP) procedure only for all guaranteed bit rate (GBR) sessions for the network slice.
However, You from a similar field of invention discloses wherein the adjusting includes performing via a Service Data Adaptation Protocol (SDAP) procedure only for all guaranteed bit rate (GBR) sessions for the network slice (You Para[0069,0086-87] Table:1,2 The SDAP SDU is used to indicate GBR service).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee and Velev to have the feature of “wherein the adjusting includes performing via a Service Data Adaptation Protocol (SDAP) procedure only for all guaranteed bit rate (GBR) sessions for the network slice” as taught by You. The suggestion/motivation would have been to provide efficient communication service (You Para[0006]).






Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Velev and further in view of Shen et al. (US 2020/0413283 Al, hereinafter referred to as “Shen”).

Regarding claim 12, Lee in view of Velev discloses the method the network node as explained above for Claim 1. Lee in view of Velev does not explicitly disclose rolling back to an original data rate limit of at least one of the UEs when a predetermined number of protocol data unit (PDU) sessions are released.
However, Shen from a similar field of invention discloses rolling back to an original data rate limit of at least one of the UEs when a predetermined number of protocol data unit (PDU) sessions are released (Shen Para[0078,0082] The bandwidth sharper ratio is moved back to 100 percent from the 40 percent when congestion has cleared (i.e. PDU sessions released)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee and Velev to have the feature of “rolling back to an original data rate limit of at least one of the UEs when a predetermined number of protocol data unit (PDU) sessions are released” as taught by Shen. The suggestion/motivation would have been to provide congestion avoidance using adaptive QoS policy (Shen Para[0002]).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Velev and further in view of Kim et al. (US 2020/0337093 Al, hereinafter referred to as “Kim”).

Regarding claim 18, Lee in view of Velev discloses the method the network node as explained above for Claim 1. Lee in view of Velev does not explicitly disclose wherein the adjusting includes using an Access and Mobility Management Function (AMF) Request to a Policy Control Function (PCF) following a PDU session setup.
However, Kim from a similar field of invention discloses wherein the adjusting includes using an Access and Mobility Management Function (AMF) Request to a Policy Control Function (PCF) following a PDU session setup (Kim Fig.4 Para[0278] The AMF sends request to the PCF to get access and mobility policy).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee and Velev to have the feature of “wherein the adjusting includes using an Access and Mobility Management Function (AMF) Request to a Policy Control Function (PCF) following a PDU session setup” as taught by Kim. The suggestion/motivation would have been to efficiently establish PDU session (Kim Para[0006]).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Velev and further in view of YOUN et al. (US 2020/0275302 Al, hereinafter referred to as “Youn”).

	

Regarding claim 20, Lee discloses a user equipment (UE) (Lee Fig.1A Para[0036] A UE) for communicating with a network node (Lee Fig.1A Para[0036] AMF or RAN (i.e. network node)) in a wireless communication system (Lee Fig.1A Para[0036] A wireless system), the UE comprising: a transmitter (Lee Fig.1B Para[0076,0081] A Communication unit (i.e. transmitter)) configured to transmit data to the network node; a receiver (Lee Fig.1B Para[0076,0081] A Communication unit (i.e. receiver)) configured to receive data from the network node; and processor circuitry (Lee Fig.1B Para[0076,0081] A Controller (i.e. processor circuit)) configured to: calculating the adjusted data rate limit of the UE operating in the network slice (Lee Fig.6,7 Para[0200,0216] The NF (i.e. NSQ) lowers the data rate of PDU session(s) of a terminal) based on a predetermined limitation (Lee Fig.6,7 Para[0200,0243] The data rate lowering determination is based on total data rate of the slice exceeds the maximum data rate of the S-NSSAI (i.e. predetermined limitation)); and cause to control a transmitter to transmit data to the network node based on the adjusted data rate limit (Lee Fig.6,7 Para[0216] The new data rate is sent to the terminal and the base station to use).
Lee does not explicitly disclose wherein the NSQ function determines the adjusted data rate limit based on: counting a number of user equipment (UEs) operating in a network slice; counting a number of protocol data unit (PDU) sessions operating in the network slice.
However, Velev from the same field of invention discloses wherein the NSQ function determines the adjusted data rate limit based on: counting a number of user equipment (UEs) operating in a network slice; counting a number of protocol data unit (PDU) sessions operating in the network slice (Velev Fig.11 Para[0047,0195] The AMF or NWDAF (i.e. NSQ) collects (i.e. counts) number of UEs and number of PDU sessions which is used to implement network slice quota enforcement. Para[0068] The enforcement is to reduce or decrease QoS parameters (i.e. adjust data rate)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee to have the feature of “wherein the NSQ function determines the adjusted data rate limit based on: counting a number of user equipment (UEs) operating in a network slice; counting a number of protocol data unit (PDU) sessions operating in the network slice” as taught by Velev. The suggestion/motivation would have been to monitor and report the usage data for enforcement action (Velev Para[0006]).
Lee in view of Velev does not explicitly disclose obtain an indication from the received data of an adjusted data rate limit from a network slice quota management (NSQ) function in the network node. 
However, Youn from the same field of invention discloses obtain an indication from the received data of an adjusted data rate limit from a network slice quota management (NSQ) function in the network node (Youn Fig.16 Para[0505-506] The QoS marking (i.e. indication) in the received downlink data from the UP function indicates the new data rate).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lee and Velev to have the feature of “obtain an indication from the received data of an adjusted data rate limit from a network slice quota management (NSQ) function in the network node” as taught by Youn. The suggestion/motivation would have been to reduce signaling overhead for QoS marking of reflective mapping (Youn Para[0023]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2021/0136674 to Lee (Fig.18 and associated paragraphs).
2.	Foreign Patent Publication No. WO2021098104 to Liang
3.	Foreign Patent Publication No. EP3800917 to SAMA




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415